Case 2:18-bk-15559-NB   Doc 222-15 Filed 03/04/21 Entered 03/04/21 16:19:46
                        Desc Exhibit 15 Page 1 of 2




                          EXHIBIT 15
            Case 2:18-bk-15559-NB                       Doc 222-15 Filed 03/04/21 Entered 03/04/21 16:19:46
                                                        Desc Exhibit 15 Page 2 of 2


                                                State of California                                                  L
                                                    Secretary of State

                                              STATEMENT OF INFORMATION
                                        {Limited Liability Company)
          Filing Fee $20.00. If this is an amendment, see instructions.
      IMPORTANT- READ INSTRUCTIONS BEFORE COMPLETING THIS FORM                                                                                     FILED
1.   LIMITED LIABILITY COMPANY NAME                                                                                                       Secretary of State
     R44 Lending Group LLC                                                                                                                State of_Catifomla
     621 Rosecrans Ave
     Gardena, CA 90248-1516                                                                                                                 JUN 26 2015

                                                                                                                                  This Space For Filing Use Only

File Number and State or Place of Organization
2.   SECRETARY OF STATE FILE NUMBER                                               3,   S"fATE OK PLACI:: OF ORGAl~;z,; TIO:J (if :vmieci cu~;;Icle vf CJ;;;oi;:iaj
                                          201320410341                            Delaware
No Change Statement
4.   If there have been any changes to the information contained In the last Statement of Information filed with the California Secretary of
     State, or no Statement of Information has been previously flied, this form must be completed In its entirety.
     0      If there has been no change in any of the information contained in the last Statement of Information filed with the California Secretary of
            State. check the box and proceed to Item 15.                                                                               •·
Complete Addresses for the Following {Do not abbreviate lhe name of the city. Items 5 and 7 cannot be P.O. Boxes.)
                                                                                                                                         STATE


                                                                                                     CITY                                STATE
                                                                                                                                                                     J>
6.   MAILING ADDRESS OF LLC, IF DIFFERENT THAN ITEM 5




Name and Complete Address of the Chief Executive Officer, If Any
8.   NAME                                         ADDRESS                                            CITY                                STATE       ZIP CODE


Name and Complete Address of Any Manager or Managers, or If None Have Been Appointed or Elected, Provide the Name and
Address of Each Member (Attach additional pages, if necessary.)



10. NAME                                          ADDRESS                                            CITY                                STATE       ZIPCOOE


11. NAME                                          ADDRESS                                            CITY                                STATE       ZIP CODE


Agent for Service of Process If the agent is an individual, the agent must reside in California and Item 13 must be completed with a California address, a
P.O. Box is not acceptable. If the agent is a corporation. the agent must have on file with the California Secretary of State a certificate pursuant            to California
Corporations Code section 1505 and Item 13 must be left blank.



                                                                                                                                        STATE
                                                                                                                                          CA
Type of Business
14. DESCRIBE THE TYPE OF BUSINESS OF THE LIMITED LIABILITY COMPANY


15. THE INFORMATION CONTAINED HEREIN, INCLUDING ANY ATTACHMENTS, IS TRUE AND CORRECT.
      r=-14:-rs-                    /pa,      >~o/2.r/4~~r.,,,._                                ,#,;>,...,,.,.,.._
         DATE                TYPE OR PRINT NAME OF PERSON COMPLETING THE FORM                               TITLE

LLC-12 (REV 0112014)                                                                                                          APPROVED BY SECRETARY OF STATE
